PER CURIAM: *
The attorney appointed to represent Riley Rene Vallejo has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (6th Cir. 2011). Vallejo has filed a response. The record is not sufficiently *179developed to allow us to make a fair evaluation of Vallejo’s claim of ineffective assistance related to his mental health issues; we therefore decline to consider the claim without prejudice to collateral review, See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Vallejo’s response. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review; we further determine that Vallejo’s remaining claims of ineffective assistance of counsel present no nonfrivolous issues for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *179published and is not precedent except under the limited circumstances set forth in 5th Cir, R, 47.5.4.